Citation Nr: 0430440	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  97-26 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a higher initial evaluation for posttraumtic 
stress disorder (PTSD), currently assigned a 70 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
PTSD and assigned a 10 percent disability evaluation 
effective from February 10, 1997.  The veteran, who had 
active service from February 1968 to February 1970, appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.  The Board remanded the case for 
further development in May 1999, and that development was 
completed.  The case has since been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is productive of total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for PTSD 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The appellant filed his claim for service connection for PTSD 
in February 1997.  Thereafter, in a rating decision dated in 
April 1997, the RO granted service connection for the 
disability and assigned a 10 percent disability evaluation.  
The veteran then filed his notice of disagreement with that 
rating decision in June 1997.  Only after those rating 
actions were promulgated did the RO, in a letter dated in 
April 2003, specifically provide notice to the claimant 
regarding what information and evidence was necessary to 
substantiate his claim as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  However, the Board also notes that 
the record indicates that prior to that time the appellant 
had been apprised of what evidence would be necessary to 
substantiate the claim, as well as informed of the division 
of responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the Board notes that the appellant had been 
provided with a copy of the rating decision dated in April 
1997, setting forth the general requirements of the law, the 
evidence considered, and the reasons why his claim was 
denied.  The general advisement and the pertinent laws and 
regulations, including the schedular criteria, were 
reiterated in the July 1997 Statement of the Case as well as 
in Supplemental Statements of Case dated in February 1998 and 
January 2004.  Additionally, the Board remanded the case for 
further development in May 1999, which included obtaining 
additional VA medical records as well as Workers' 
Compensation records that pertained to the veteran.

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2003 was 
not given prior to the first AOJ adjudications of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the claimant

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.

In this case, although the VCAA notice letter that was 
provided to the appellant do not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded VA examinations in March 1997, September 
1997, and January 2004, which were performed by physicians 
who rendered opinions on the relevant issues.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  Moreover, the 
Board notes that any deficiencies in VA compliance with the 
VCAA notice or development requirements as they relate to the 
veteran's claim for a higher initial evaluation for PTSD are 
not prejudicial to the veteran by virtue of the Board's 
favorable determination this date, as discussed below.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
therefore finds that disposition of the appellant's claim for 
a higher initial evaluation for PTSD is appropriate.
  

Background and Evidence

As noted above, a rating decision dated in April 1997 granted 
service connection for PTSD and assigned a 10 percent 
disability evaluation effective from February 10, 1997.  That 
determination was based on a review of the veteran's service 
medical records as well as on the findings of a VA 
examination performed in March 1997.  The veteran 
subsequently filed a Notice of Disagreement in June 1997, and 
a rating decision dated in February 1998 increased the 
evaluation to 30 percent effective from February 10, 1997.  
The veteran continued to express disagreement with the 
assigned disability evaluation, which later increased to 70 
percent effective from February 10, 1997.  During the 
pendency of the appeal, that evaluation has remained in 
effect.
 
VA medical records dated from July 1995 to September 1997 
indicate that the veteran first sought treatment in July 1995 
for anxiety attacks.  He reported having these attacks one or 
two times a week, which lasted for one to two days.  During 
the attacks, he felt restless, was unable to sit still, and 
became irritable.  The veteran also complained of having 
anxiety attacks the day after he had a nightmare, as he 
usually awoke dysphoric and tachycardic following those 
nightmares.  It was further noted that he had middle insomnia 
with early morning awakening, and he was fatigued with 
variable levels of energy.  He also had intrusive memories of 
Vietnam, and he avoided activities, thoughts, feelings, and 
conversations that reminded him of Vietnam.  Although he was 
occasionally verbally abusive, the veteran was not physically 
violent.  He did not have a problem with motivation or 
anhedonia, and he did not report any change in appetite or 
weight.  The veteran also denied having any suicidal or 
homicidal ideation.  He had a restricted range of affect, and 
he was unable to express his feelings.  It was noted that he 
had appropriate attire and good hygiene and that he was 
polite and cooperative.  He had a constricted affect, and his 
speech was coherent.  He was goal-oriented as well as 
oriented to time, person, and place.  There was no evidence 
of psychosis or lethality.  He was diagnosed as having mild 
to moderate PTSD as well as a depressive disorder not 
otherwise specified that was secondary to his PTSD.
In August 1995, the veteran denied any change in his symptoms 
since taking Paxil for one month.  He preferred not to engage 
in therapy and was apprehensive about discussing his 
experiences.  He had become very frustrated with his insomnia 
and was noted to have a blunted affect.  In September 1995, 
the veteran reported that he had nightmares and woke up in a 
cold sweat.  He was cooperative and denied being depressed, 
but did admit to having periods of restlessness and self-
isolation.  He was not suicidal or homicidal, and he did not 
have any formal thought disorders.  It was noted in June 1997 
that the veteran's PTSD continued to be a problem, as he had 
difficulty sleeping, nightmares, and depression.  

VA medical records dated from February 1997 to August 2000 
indicate that the veteran was not in acute need of treatment 
for his PTSD in February 1997, as he was not suicidal or 
homicidal and was not using alcohol or recreational drugs.  
It was determined that he could use some psychotropic agents 
if he continued to be abstinent.  He was later seen in June 
1997 at which time it was noted that there was no change in 
his symptoms of PTSD.  He did indicate that Xanax had helped 
him with his sleep and when he felt extremely stressed.  
Without the use of such medication, he found himself becoming 
extremely irritable during the day as well as unable to cope 
with stressors or to sleep.  A mental status examination 
revealed an irritable affect.  His speech was coherent and 
goal-oriented, but totally nonspontaneous.  His answers were 
soft and slow with increased latency of reply.  He was awake 
and oriented to person, place, and time, but his memory and 
concentration were extremely impaired.  His insight and 
judgment were also impaired, but they did not place him or 
others at risk of harm.  

The veteran was afforded a VA examination in March 1997 
during which it was noted that the he was unemployed and that 
his last job could not tolerate his slowness and difficulty 
with concentration.  He had been treated with medication on 
an outpatient basis, but he had never had any inpatient 
treatment.  The veteran was appropriately dressed and 
responsive at the time of the examination, but he did appear 
depressed, tense, and anxious.  He had difficulty discussing 
his military experiences and became noticeably distressed 
when he talked about his stressors.  The veteran indicated 
that he had frequent nightmares and awoke shaking and very 
nervous in the morning.  Xanax helped him somewhat, but not 
completely.  He also experienced intrusive thoughts during 
the day, and he stated that he had to stop working at times 
to clear his mind.  He believed his two previous marriages 
failed due to the war, and he was socially isolated.  He had 
also had a severe drinking problem until a year earlier.  The 
veteran was diagnosed with PTSD and assessed as having a 
Global Assessment of Functioning (GAF) score of 40.  The 
examiner commented that he did not appear capable of 
obtaining and retaining competitive employment at that time 
and that it was unlikely that he would be able to do so in 
the future, as he had a very unstable employment record, a 
seventh grade education, and no real job skills in addition 
to his PTSD symptoms.

The veteran was referred for a social work evaluation in 
March 1997 during which it was noted that he had held several 
jobs after leaving the military and that he was currently 
unemployed at the time of the evaluation.  The longest period 
of time he ever held one of these jobs was five years.  The 
veteran reported having nightmares, flashbacks, and intrusive 
memories of hostile encounters that resulted in several 
fellow soldiers being killed. 

A September 1997 addendum to the social work evaluation 
indicated that the veteran continued to experience disturbing 
dreams, nightmares, and flashbacks. These dreams were getting 
longer, caused more anxiety, and inhibited his ability to 
sleep.  The resulting trauma from his flashbacks and 
nightmares had also increased.  The social worker stated that 
the veteran had been receiving worker's compensation for a 
work-related incident.

The veteran was later afforded a VA examination in September 
1997 during which he stated that his disability had been 
worsening.  He was noted as having appropriate dress and 
manner.  He did not appear to be in acute distress, and he 
was coherent and reality oriented in normal mood and affect.  
The veteran described having mood swings and reported that he 
had become depressed to a degree that he could not leave his 
apartment.  He also indicated that he had a low frustration 
tolerance and that he lost his temper verbally.  He 
experienced constant nightmares of Vietnam as well as 
intrusive thoughts.  He denied using alcohol and drugs.  The 
veteran had been working six hours a day, despite hurting his 
right arm.  He had little contact with others, including two 
of his children, as he did not trust people, but he did talk 
to his grown daughter occasionally.  The examiner diagnosed 
the veteran with prolonged PTSD and assessed him as having a 
GAF score of 50 to 55 with moderately severe industrial and 
social impairment.

The veteran submitted a letter in September 1997 stating that 
his disability had not improved and that he had lost his job 
because he was up most of the night and then overslept the 
next morning.  

The veteran also submitted a statement in support of his 
claim in September 1999 in which he indicated that he had 
been unable to have normal relationships with women and that 
he had never kept a steady job due to stress.  He also stated 
that he was not capable of having any friends.  

The veteran was afforded a VA examination in January 2004 for 
the purpose of determining the severity and manifestations of 
his PTSD.  He was unsure as to whether his PTSD had worsened 
since his cessation of treatments in 1997, but the veteran 
did believe that he was evaluated incorrectly at his initial 
examination.  He indicated that he woke up a minimum of three 
times per night because of dreams in which he heard 
explosions, and he had specific re-experiencing of events 
that occurred during his tour of Vietnam.  He screamed and 
shouted when he woke up and felt angry after having these 
dreams.  He stated that he would go for a period of time of 
as much as one week without such dreams.  The veteran also 
complained of intrusive thoughts in which he thought about 
friends that he lost in Vietnam as well as others that were 
not related to that experience.  He experienced actual direct 
intrusive ideation recalling Vietnam with a frequency of 
about twice a week.  He believed that there was nowhere he 
truly belonged and felt most secure at home.  He claimed that 
he had virtually no social activities.  He became extremely 
uncomfortable in crowds of 40 people or more, but was able to 
handle smaller crowds.  The veteran had been married and 
divorced twice with his last divorce ending ten years 
earlier.  He had a partner at the time of his examination, 
but denied any violence towards her.  The veteran worked in a 
"hustling capacity," as he picked up cans and performed odd 
jobs, including carpentry and painting, which he believed he 
did quite well.  He managed to earn approximately two-thirds 
of his income with these jobs, and his partner gave the 
remainder to him.  The veteran had difficulty with 
concentration, and his outlook for the future was essentially 
negative.  He complained of irritability, which he believed 
primarily accounted for his isolation, but his "blow-ups" 
were strictly verbal in character.  He drank six to seven 
beers five days a week, but he denied any use of drugs.  
There was no indication of any recent treatment for his PTSD 
or that he had been prescribed medication for his disability.  

The January 2004 examiner noted that the veteran arrived with 
an odor of ethanol on his breath and that his eyes were 
watery.  He complained of feeling sleepy because of poor 
sleep the previous night.  However, the examiner was unable 
to differentiate any of his physical appearance due to lack 
of sleep from the possible effects of drinking.  His clothing 
was clean overall, and his hygiene was fair to good.  His 
grooming was careless, but not grossly inadequate.  His 
speech was spontaneous, easily elicited, and flowed within 
normal limits for rate and tone.  He reported no psychotic 
symptoms, and none were elicited at the time of the 
examination.  His mood appeared depressed, and his affect was 
constricted, yet not flat.  Although there was some delay 
(latency) of response to questions, he was oriented in all 
spheres.  There was no indication of memory deficits, and 
mental control was within normal limits albeit time-
consuming.  His ability to pay attention appeared 
compromised, and his ability to abstract was fair.  He also 
had fair judgment and impulse control, but his insight was 
limited.  

The examiner commented that the veteran presented in a manner 
very similar to the way he presented in 1997.  He still 
functioned occupationally, but irregularly in a manner 
sufficient to meet approximately 70 percent of his financial 
needs.  He was able to maintain an ongoing relationship with 
at least one female despite some difficulties.  He generally 
had an avoidant approach to any type of social function, 
which may have been preferential and largely in the service 
of avoiding having to deal with periods of irritability.  
Overall, the examiner believed that the impression was 
relatively congruent with the previous characterization of 
the veteran as moderately-severely impaired, which may have 
even been a slight overstatement.  However, there was 
relatively little question that the veteran would have 
considerably higher function if he did not have psychiatric 
pathology.  The examiner believed that a certain proportion 
of the veteran's depression was the direct result of his 
PTSD, but there was not a total indication that it was the 
only factor in the maintenance of his depression.  In this 
regard, the examiner further stated that given the veteran's 
psychological testing scores there may well have been a 
larger affective component to his disability other than a 
posttraumatic one.  His overall score of 199 on the 
Mississippi Scale for Combat PTSD was indicative of a mild to 
moderate case of PTSD rather than a severe one.  His GAF was 
considered to be 40, which was 10 to 15 points lower than his 
previous score.  However, the examiner noted that the use of 
GAF was somewhat different at the time of his previous 
examination than it was at the time of this evaluation and 
that a direct comparison was probably not instructive.  This 
score of 40 was given because of relatively good maintenance 
of function despite significant difficulties in multiple 
areas.  A GAF based on the severity of the veteran's symptoms 
may have been somewhat higher.  The examiner further 
indicated that a best estimate of the veteran's GAF would 
probably be 55 to 57 if he had PTSD alone without the co-
morbid depression although the examiner warned that a 
partialling of GAF scores on the basis of symptomatology has 
no clinical validity.  He stated further that were the 
depression present by itself, the GAF would likely be in the 
area of 52.  The diagnoses were PTSD and depression not 
otherwise specified, probably dysthymia.


Law and Analysis

During the pendency of the appeal, the veteran's disability 
evaluation was increased to 70 percent effective from 
February 10, 1997.  However, applicable law mandates that 
when a veteran seeks an increased rating, it will generally 
be presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not withdrawn his appeal and as such, it 
remains in appellate status.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, as here, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

In this case, the veteran's PTSD is currently assigned a 70 
percent disability evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  Under Diagnostic Code 9411, a 
70 percent evaluation is assigned with evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is for assignment with evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

At the outset, the Board notes that the veteran has also been 
diagnosed with depression.  Although the June 2004 VA 
examiner attempted to differentiate the veteran's symptoms of 
PTSD and depression, the examiner also commented that a 
certain proportion of the veteran's depression was the direct 
result of his PTSD.  Significantly, he assessed a GAF of 40 
with the co-morbid disorders of PTSD and depression, and 
estimated that the GAF scores would be higher if each 
disorder existed exclusive of each other.  Additionally, the 
Board notes that VA medical records dated in July 1995 
diagnosed the veteran with depression not otherwise specified 
that was secondary to his PTSD.  The Board finds that neither 
these examiners nor any other examiners have set forth a 
distinction in the actual symptomatology attributed to each 
disorder, and as noted the objective evidence indicates a 
causal relationship, at the very least in part, between the 
veteran's PTSD and his depression.  Therefore, the Board is 
required to attribute all of the veteran's psychiatric 
symptoms to his service-connected PTSD. See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (Observing that when it is 
not possible to separate the effects of a service-connected 
condition and a nonservice-connected condition, the 
provisions of 38 C.F.R. § 3.102 mandates that reasonable 
doubt on any issue was to be resolved in the veteran's favor, 
and that all signs and symptoms be attributed to the service-
connected condition).

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is entitled to a higher initial evaluation.  
In this regard, the Board notes that the veteran had 
difficulty with concentration, an impaired ability to pay 
attention, and limited insight at his June 2004 VA 
examination.  Although the examiner commented that there was 
no indication of memory deficits, VA medical records dated in 
June 1997 noted that the veteran's memory and concentration 
were extremely impaired.  In addition, VA medical records 
dated from July 1995 to September 1997 reported that the 
veteran experienced anxiety attacks, nightmares, intrusive 
thoughts and memories, insomnia, and fatigue.  These records 
also noted that he had a restricted range of affect and was 
unable to express his feelings.  In fact, at his September 
1997 VA examination, the veteran reported becoming so 
depressed that he could not leave his apartment, and he had 
little contact with others, as he did not trust people.  He 
also experienced mood swings and lost his temper verbally.

The Board would also observe that the veteran has been 
evaluated with a GAF score between 40 and 55.  A GAF score 
between 31 and 40 reflects some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF score between 41 and 50 suggests serious symptoms, such 
as suicidal ideation, severe obsessional rituals, or frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning, such as having no 
friends, or the inability to keep a job.  A GAF score between 
51 and 60 indicates moderate symptoms. See 38 C.F.R. §§ 
4.125, 4.130 (incorporating the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition of the American 
Psychiatric Association in the rating schedule).  
Accordingly, the Board is of the opinion that the veteran's 
PTSD more nearly approximates total occupational and social 
impairment.

The Board does acknowledge that the veteran's symptomatology 
does not meet all of the criteria contemplated under the 
rating criteria for a 100 percent disability evaluation.  
However, the Board also notes that there is evidence which 
tends to show that the veteran is demonstrably unable to 
obtain or retain employment as a result of his PTSD.  In this 
regard, the March 1997 VA examiner opined that that the 
veteran did not appear capable of obtaining and retaining 
competitive employment and that it was unlikely that he would 
be able to do so in the future.  In addition, the veteran 
told the June 2004 VA examiner that he earned his income by 
hustling and performing odd jobs and that his partner 
supplemented that income.  In fact, the records essentially 
demonstrate a history of irregular employment that the Board 
finds does not show the ability to retain and maintain 
gainful employment.  Although it does appear that the veteran 
has some physical disability that clearly impacts his ability 
to work, based on a longitudinal review of medical evidence 
in the case documenting the symptomatology associated with 
the veteran's service-connected PTSD the Board finds that the 
veteran is not capable of maintaining employment due to 
symptomatology associated with his service-connected 
psychiatric disability.  Therefore, the Board concludes that 
a 100 percent evaluation for PTSD is established.

ORDER

A 100 percent disability evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



